Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-4 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the cited art does not teach the special technical feature wherein the inner segment is detachable from the outer segment along a first separation path, and wherein the separation path extends through the entirety of a thickness of the body in a direction generally orthogonal to the plane. Examiner notes that these limitations are newly added by amendment in response to the restriction requirement. This is not found persuasive because WO 2009/150409 teaches these technical features as outlined in the rejection below, and they are therefore not special technical features.
Claim 5 is withdrawn as directed to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: “a top surface” should be replaced with “the top surface” as claim 1 has been amended to recite “a top surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/150409, herein referred to as ‘409.
For Claim 1, ‘409 discloses a furniture pad comprising: a body (2) including a protective material, a top surface (14) defining a plane, and wherein the body (2) includes having an inner segment (Figure 3: 26) and a first outer segment (28), wherein the inner segment (26) has at least one smaller cross-sectional dimension than the outer segment (28), wherein the inner segment (26) is detachable from the outer segment (28) along a first separation path (22), and wherein the separation path (22) extends through the entirety of a thickness of the body in a direction generally orthogonal to the plane (wherein the separation path 22 is a circular cut that forms the body 2 into the inner segment 26 and the outer segment 28 and therefore inherently extends through the entirety of the thickness of the body).  
For Claim 2, ‘409 discloses the furniture pad of claim 1 and further comprising a second outer segment (Page 10, Lines 1-2) surrounding the inner segment and the first outer segment (two or more circular cuts 22 as disclosed on Page 10, Lines 1-2 would result in additional outer segments which would inherently be formed within or around the outer ring, resulting in a second outer segment surrounding the inner segment and the first outer segment).  
For Claim 3, ‘409 discloses the furniture pad of claim 1, wherein the segments are concentrically arranged (as seen in Figure 3).  
For Claim 4, ‘409 discloses the furniture pad of claim 1, wherein at least one the segments includes a circular cross-sectional shape (as seen in Figure 3).  

For Claim 9, ‘409 discloses the furniture pad of claim 7, wherein the separation path (22) is a cut path extending through the entire thickness of the body (wherein the separation path 22 is a circular cut that forms the body 2 into the inner segment 26 and the outer segment 28 and therefore inherently extends through the entirety of the thickness of the body).  
For Claim 10, ‘409 discloses the furniture pad of claim 1 and further including an attachment layer (12) on the top surface (14) of the protective material. 
For Claim 11, ‘409 discloses the furniture pad of claim 10, wherein the attachment layer (12) includes a layer of adhesive (12).
For Claim 12, ‘409 discloses the furniture pad of claim 11, wherein the separable connector includes at least one of a hook-loop connection, a micro-rail connection, and a magnetic connection.  Examiner notes that claim 12 depends from claim 11 which recites “the separable connector” as an optional member as it is listed in the alternative with a layer of adhesive. In an embodiment where the adhesive layer is the optional attachment layer, the further details of the separable connector are also optional and the claim limitations are therefore met by the prior art disclosure of an attachment layer which includes a layer of adhesive.
For Claim 13, ‘409 discloses the furniture pad of claim 1, and further including a release liner (16) on a bottom surface (10) of the protective material.  
For Claim 14, ‘409 discloses the furniture pad of claim 1, wherein the protective material is foam (Page 7, Line 17).  
For Claim 15, ‘409 discloses the furniture pad of claim 1, wherein the protective material includes a scratch resistant plastic selected from the group consisting of PTFE, polypropylene, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/150409, herein referred to as ‘409.
For Claims 11-12, ‘409 discloses the furniture pad of claim 10, wherein the attachment layer (12) includes one of a layer of adhesive. ‘409 does not disclose wherein the attachment layer is a separable connector, wherein the separable connector includes at least one of a hook-loop connection, a micro-rail connection, and a magnetic connection.  Examiner takes official notice that it is old and well known to use hook-and-loop fasteners as a means of reusable connection.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adhesive in ‘409 with a hook-loop connection. One would be motivated to make such a modification in order to 
For Claims 16-17, ‘409 discloses the furniture pad of claims 10-11, except wherein the separation path extends through a thickness of the attachment layer. ‘409 is instead silent as to whether the separation path (22) extends through a thickness of the attachment layer (12). ‘409 teaches that it is known to form a separation path (cut line 22) to allow the inner segment (26) and the outer segment (28) to be used together or on their own. ‘409 further teaches that it is known to form an attachment layer (12) on the top surface (14) of the protective material. Examiner takes official notice that it is old and well known to form a separation path/cut line through an adhesive attachment layer of a furniture pad.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the separation path 22 of ‘409 in such a manner that it extends through a thickness of the adhesive attachment layer. One would be motivated to make such a modification in order to allow the inner segment and outer segment to be used together or on their own in a manner that utilizes the adhesive attachment layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s disclosed prior art “wood floor protector” is pertinent to applicant’s disclosure but not relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677